DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 29 September 2020.  As directed by the amendment: claims 11, 17 & 21 have been amended, and no claims have been cancelled or added. Claims 1-10, 14 & 19 were previously cancelled. Thus, claims 11-13, 15-18 & 20-24 are presently pending in this application.
Examiner’s Comment
The following examiner’s amendment comprises a minor grammatical change intended to improve clarity and to avoid a potential indefiniteness issue introduced into the claims by the applicant’s amendments.  
In particular, the applicant’s amendments introduced the element of “at least one valve gap” into claim 11, whereas it was previously first introduced in claim 17. The applicant further amended claim 17 to account for this by replacing “a valve gap” with “the at least one valve gap” (in reference to the claim 11 recitation). 
As amended by the applicant, claim 17 recited “…the at least one valve gap providing a bearing clearance is formed between the spring chamber and the shut-off body…”. However, claim 11 recites only “at least one valve gap”, and does not further specify that the at least one valve gap provides a “bearing clearance”. While, as best understood in view of the specification and prosecution history, the “at least one valve gap providing a bearing clearance” in claim 17 is referring to the same “at least one valve gap” as in claim 11, the fact that “providing a bearing clearance” has not been previously established may be seen as introducing uncertainty. 
The examiner’s amendment below corrects this issue to place the application in condition for allowance. 
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy M. Harbeck on 04 January 2021.
The application has been amended as follows: 
	IN THE CLAIMS:
Claim 17. 	The electromagnetic valve according to claim 13, wherein the shut-off body of the armature is adjustably guided in the spring chamber such that the at least one valve gap provides a bearing clearance and is formed between the spring chamber and the shut-off body, the spring chamber is connected to the hydraulic medium reservoir via at least one of the hydraulic lines so that a leakage of the gap-filtered hydraulic medium into the spring chamber takes place through the at least one valve gap.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or reasonably suggest at least the combination of limitations wherein an electromagnetic valve comprises an armature dividing an armature chamber into an opening-side chamber and an inner chamber, at least one dirt-collecting hydraulic line leading to the opening-side chamber or the inner chamber having at least one dirt collecting element, wherein hydraulic lines directly connect a spring chamber and the opening-side chamber, and a shut-off body of the armature is movable through a pass other than the hydraulic lines directly connecting the spring chamber and the opening-side chamber, and wherein at least one flow opening and at least one valve gap are provided in the pass through in further combination with the additional limitations of the respective claims.
Furthermore, the inventions of claims 11 & 21, respectively, when considered as a whole, are not otherwise rendered obvious in view of the prior art currently of record. 
As a result, claims 11 & 21 are allowed. Claims 12, 13, 15-18 & 20 are allowable at least due to dependency on claim 11. Claims 22-24 are allowable at least due to dependency on claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Richard K. Durden/Examiner, Art Unit 3753        

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753